Title: To Thomas Jefferson from James Wilkinson, 13 September 1807
From: Wilkinson, James
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Richmond Sept: 13th. 07
                        

                        I tresspassed on you some time since by Doctr. Upshaw, a crude partial Sketch of our doings here, in which I believe I anticipated the result of Burrs trial for treason: I know little of Law & less of Judicial proceedings, but Common sense suggests that He has been hastily acquited, under certain refinements & subtilties of Sentiment, opposed to the claims of Justice, & apparently calculated to extinguish Enquiry, to suppress truth, to prostrate the trial by Jury, to render the Constitution a dead Letter, & to conceal the Crimes of a Traitor.—
                  On the 9th. a Jury was procure to try the Misdemeanor, but the Evidence was averted at the threshold of examination, on grounds similar to those which affected the preceding Case,—& Burrs absence from the Island & the inapplicability of any Testimony, which is not immediately connected with the transactions on that spot,—Wickham closed the argument yesterday, in a most violent & indecorous invective, hurled chiefly at the Counsel for the prosecution, & Tomorrow we shall have another elaborate Jesuitical opinion, to quash further Enquiry; The Jury will retire for forms sake, & the Prisoners acquittal will ensue.— 
                  A transmittal I understand will then be moved for, to Kentucky or the Mississippi Territory, in the expectation it may bring out the Testimony, but here I believe we shall again experience a disappointment, because Mr. Burr his accomplices & Friends know well how to Estimate the consequences, of a full disclosure of his dark deeds & sinister machinations, and you may rest assured he is in this place protected by high strong & influential Sympathies.
                  But should I be deceived, I think a fairer chance for Justice may be found in the Mississippi Territory than Kentucky, should the late appointed Judge be a man of Integrity & firmness, and we can be assured Judge Rodney will Keep his seat, tho Burr may remonstrate against it—hearing Him to this point, we carry along the Plot in all its ramifications, & accumulate a Mass of testimony to convert the most obstinate & convince incredulity itself.—
                  I have fears of Kentucky, for his Intrigues in that State & Tenissee exceed any Idea you have formed—an unpolished coarse People are apt to be governed by Events,& are easily duped by artifice & cunning—having experienced no mischief they are ready to believe none was intended—and truly Sir I have heard no Body from that quarter (except these persons) condemn Burr, tho he is publically justified  by numbers—I submit these opinions to your correction, & must confess I have doubts of the Effect of an appeal to either place—If He should however be sent to Kentucky, provision should be instantly made to engage Hughes, Clay, Allen & J. Bledsoe in and of the prosecution—If to the Mississippi Territory, James Brown & Edwd. Livingston must be retained by the U.S. to prevent their appearing for Burr, and an attorney of ability must be sent out to prosecute—my motives will secure your indulgence for the Freedom of these suggestions.
                  It has been my uniform intention, to pray the Senate & representatives in Congress for an investigation of my Conduct, pending the late Scenes on the Mississippi, and if the Judgement of my Friends is not opposed, I shall profess this purpose; anterior to which I hold myself bound, by a candid & liberal but critical exposition of those Scenes, to vindicate my own Character & conduct, to justify that of the Executive in all its relations to my  & to attach the seal of imperrishable infamy to the name of Aaron Burr—In a case Sir, where every exertion of Art, cunning  influence & Talents, are in his exertion to black the name & Fame of a public officer, because he has done his Duty & destroyed the machinations of a Band of Traitors, & disappointed the sinister Hopes of Men, who are willing to barter the Honor & happiness of their Country, for the ruin of those who advocate its true Interests; In such a Case may I not hope Sir for your  permissions; to employ such official documents as may be    applicable to the occasion, & which may with propriety be given to the public—Burrs Letters to Governor Harrison, to Mr. Clay & John Smith, all prove the terpitude & depravity of the Dutch—and the Letters of General Larkspur & others, serve to illustrate the deception frauds & treachery he employed, to beguile the innocent & engage the credulous to enter into his nefarious projects.—
                  If I may be indulged I wish you to have the goodness to signify your disposition to Mr Hay; I do not expect that the examination which I propose to offer to the public, can be prepared for the press before the 20th. of the next month, tho much of the materials are now amassed; and I shall feel myself obliged would you suffer me to submit it to your Inspection, before it is passed from my Hands.— 
                  Burr has a pamphlet in the press here, but I am unapprized of its direction, It is well however that I should see every defamatory fiction, his genius can devise or his satanic Monitor may suggest, before I take them up.—
                  I have a Letter from Lt Pike at Natchitoches the 8th. of July, He has continued to procure the most important of his Papers—He deals in generals and writes mysteriously, yet with enthusiasm of what He has seen & learned—He is on his Route to the City of Washington with his Budget, & will I have no doubt be able to communicate much Interesting Information—He has visited the source of the Arkansaw, & plat Rivers, and touched on the Waters of California—by Governor Lewis I propose to send you a Copy of his Letter.—
                  With perfect respect & Sincere attachment I am Sir Your obliged & obed Srt
                        
                            Ja: Wilkinson
                     
                        
                    
                     N. B. I pray of your sir to write Goverr. Harrison for Burrs original Letters—
                  
               